DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 3/24/2022 has been entered and fully considered. Claims 1-9 and 11-19 are pending. Claim 10 is cancelled. Claims 1 and 3 are amended. No new matter is added. 


Specification
The amendments made to the specification on 3/24/2022 are acceptable. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 3/24/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that the features of claim 10, which were previously only objected to, have been incorporated into claim 1, and are thus patentable over the prior art. 
Claim 11 incorporates limitations from claim 1 and 11 therein and are patentable as well. 
Examiner agrees. All outstanding rejection are overcome. 


Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
LIU ‘303 and LIU ‘858 do not necessarily disclose an annular conductor with two tube segments having different diameters and a locating ring that secures the absorption element and the pose needle through said adsorption element, per se. 
LIU (US 2014/0299140)  discloses an electrode that runs through the center of the electrode (Paragraph [0014]). However, LIU ‘140 does not cure the deficiencies of LIU ‘303 and LIU ‘ 858, per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745